Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 are pending in this application.
Foreign Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 11/20/2019  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, and 8 are rejected under 35 U.S.C. 102(a)(2) as being taught by Hida et al., (US Pub. 20190260225 A1).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note: Independent claim 1-4 does not define a specific component, and merely changing a switching ON/OFF function; therefore, the examiner respectfully submits that Hida et al., teach these broad claims. 
A. Per independent claim 1:  Hida et al disclose a method for using components of a vehicle, wherein a first component of said components required for an automated driving mode of the vehicle (see Hida et al., para. [0023]) and a second component of said components are configured in a redundant manner with respect to one another (see Hida et al., para. [0048], [0054], comprising a step of:
operating at least one load of the second component for an automated driving mode (see Hida et al., Fig. 5, claim 3) wherein the condition characterizes the need for redundant operation of the first component and of the second component (see Hida et al., Fig. 5, claim 3, para. [0003], [0026]).
B. Per dependent claim 2: Hida et al.   teach a step of supplying the load with energy via “SWITCHING ON/OFF”  a connection (see Hida et al., para. [0026]).
C. Per dependent claim 3:   Hida et al., also teach a step of  switching the load to an  OFF/quiescent state (i.e., disconnecting power) via a signal if the condition (i.e., a redundant operation) has been satisfied (see Hida et al., para. [0044], [0052]).
D. Per dependent claim 4:   Hida et al., also teach a step determining/monitoring the signal in the quiescent state at the second component, and switching off (e.g., if not use, disconnect/switching OFF – see Hida et al para. [0040], [0045]).
E. Per independent claim 8:   Hida et al., also teach a vehicle’s apparatus having generic requirements as:
a computing device,
    a memory for instructions, and
an interface for the components of the vehicle, wherein a first component of said components required for an automated driving mode of the vehicle and a second component of said components are configured in a redundant manner with respect to one another, wherein the computing device is configured to control the components of the vehicle when instructions are executed by the computing device, and said computing device is configured to operate at least one load of the second component for an automated driving mode either in a switched-on manner or in an at least partially switched-off manner depending on a condition, wherein the condition characterizes the need for redundant operation of the first component and of the second component.
These above required limitations are implying in performing a method of Hida et al. Therefore similar rationales and reference set forth are also applied for a 35 U.S.C. 102(a)(2) rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hida et al., (US Pub. 20190260225 A1) in view of the Official Notice.
The rationales and reference for a rejection of claim 1 are incorporated.
Hida et al disclose a step of operating the first component and the second component in a switched-on manner at least in an initialization phase after the vehicle has been started (e.g., both “FIRST with “switch-on” conditions).
The Official Notice is taken here that in Build-In-Self-Test (BIT) of a vehicle’s processor, vehicle’s components can be switched ON to test its readiness for operating.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement Hida et al., with the Official Notice to switch-on both components during BIT before driving a vehicle.
7.	Claims 6, and 9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hida et al in view of the Official Notice.
The rationales and reference for rejections of claim 1 and claim 8 are incorporated.
Claim 6 is represented here, it claims “The device as claimed in claim 8, wherein the condition indicates switching off the second component when it is determined that the vehicle is outside of a route  approved for highly automated driving, a control device required for operation in highly automated driving or a sensor required for this purpose is not available or is defective, a vehicle parameter has a value which is impermissible for highly automated driving, a vehicle function requests a driver of the vehicle to carry out manual driving, and/or manual deactivation of highly automated driving by a driver is detected.”
This claim is directed to a physical structure, comprising components.
Applicant uses several “or” to make option some of claimed components.
The Official Notice is taken that it has been NORMAL to switch-OFF defective components of a vehicle (e.g., a sensor) or performing MANUAL driving to avoid any problem from automatic driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement Hida et al., with the Official Notice to avoid a problem by switching off a defective component of the vehicle.
Conclusion
8.	Pending claims 1-9 are rejected. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.



/CUONG H NGUYEN/Primary Examiner, Art Unit 3662